Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed July 7, 2021.
Claims 1, 18, and 20 were amended by a preliminary amendment filed the same day as the originally filed claims.
Claims 1-20 are currently pending and have been fully examined.

Priority
Acknowledgment is made of applicant’s claim for priority as a National Stage Application of a PCT 371 application, which further claims priority to the US Provisional Application 62/809,159, dated February 22, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 and 16
Claim 13 recites the limitation "the patient interaction" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there was no recitation of a patient interaction that precedes it in claim 13 or claim 1, the claim from which it depends. Based on an analysis of claims 1 and 13 and an analysis of the specification, it appears that the “patient interaction” described in claim 13 is similar, if not the same as, the “medical event” in claim 1 (see specification, par. [0004], which lists “ICU admission/stay, a medical/surgical procedure, and the like” as examples of a medical event).
For the purposes of examination, the term “patient interaction” in claim 13 will be interpreted as “medical event” as it is recited in claim 1.
Claim 16 – The term "(near) real-time" in claim 16 is a relative term which renders the claim indefinite.  The term "(near)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The use of “(near) real-time” in the specification does not provide explanation or examples regarding what should or should not be considered near real time (see specification, par. [0003]-[0004], [0072], [0077]). The claim language also does not provide a standard for ascertaining the requisite degree of near real-time. Therefore, the term “(near) real-time” is indefinite.
The use of the parenthetical around “near” is inferred by the Examiner to mean the phrase, “real-time or near real-time”. This is similar to the way that a parenthetical around a plural ending of a noun implies one or more than one of that noun (e.g., “claim(s)” is used to refer to a single claim or a plurality of claims). Therefore, for the purposes of examination, the term “(near) real-time” will be interpreted by the Examiner to read “real-time” because a reference that teaches “real-time” would also read on a limitation that reads, “real-time or near real-time”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-16, 18, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 18), and an article of manufacture (claim 20) which is recited as a method, an apparatus, and a computer program product comprising a non-transitory computer readable medium that performs the steps and/or functions of: responsive to receiving an indication of initiation of a medical event for a patient, initiating a deep learning model for the patient, wherein the deep learning model (a) comprises a modified recurrent neural network (RNN) with gated recurrent units (GRUs), (b) is executed by an assessment computing entity, (c) has been trained using machine learning, and (d) is configured to generate a prediction for the patient comprising at least one of an acuity score or a mortality prediction; responsive to identifying a prediction trigger, automatically updating, by the assessment computing entity, the deep learning model for the patient based at least in part on medical data (a) corresponding to the patient and (b) captured during the medical event as part of one or more time series of medical data; automatically generating, by the assessment computing entity, the prediction using the updated model; and automatically providing, by the assessment computing entity, at least a portion of the prediction such that the at least a portion of the prediction may be used to update an electronic health record corresponding to the patient and/or provided to a clinician for review.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP 2106.04(a)), including processes that are performed by a computer, as long as the underlying process is performable in the human mind or with the aid of a pencil and paper (MPEP 2106.04(a)(2).III). 
The claim is directed to a system to perform the process of determining patient risk, which is performed by the system generating a prediction for the patient comprising at least one of an acuity score or a mortality prediction, which is evaluating data and making observations regarding the patient’s acuity and/or mortality risk based on observations in the patient data. This process is then repeated as a prediction trigger is identified, the observations are updated, and the predictions are generated based on the updated observations.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: receiving an indication of initiation of a medical event for a patient and capturing the medical data corresponding to the patient during the medical event are 
The steps specifying the data to be: an indication of a medical event for a patient, a prediction trigger, and medical data that corresponds to the patient and is captured during the medical event as part of one or more time series of medical data are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of providing at least a portion of the prediction such that the at least a portion of the prediction may be used to update an electronic health record corresponding to the patient and/or provided to a clinician for review are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that recite the prediction as being “a prediction for the patient comprising at least one of an acuity score or a mortality prediction” are steps that are used to generally link the performance of determining risk to the fields of monitoring patient acuity and mortality prediction. 
The steps reciting generically recited components of a computer system, such as “a deep learning model…, wherein the deep learning model (a) comprises a modified recurrent neural network (RNN) with gated recurrent units (GRUs)” and “an assessment computing entity”, only serve to generally link the implementation of the abstract idea to 
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “initiating a deep learning model for the patient, wherein the deep learning model (a) comprises a modified recurrent neural network (RNN) with gated recurrent units (GRUs), (b) is executed by an assessment computing entity, (c) has been trained using machine learning, and (d) is configured to generate a prediction for the patient…”, serve as mere instructions to apply the abstract idea using a computer. 
In the current claims, the computing entity executing the deep learning model as a tool to perform the determination of risk. Similar to the arguments provided in the Generally Linking section above, the specification describes RNN with GRUs as a 
Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and 
The recited computer components (e.g., the deep learning model comprising a modified RNN with GRUs, the assessment computing entity, the at least one processor, the communication interface for communicating via at least one network, at least one memory storing computer program code, and the computer program product comprising non-transitory computer-readable medium) are all generically recited components (see specification, par. [0036]-[0038], [0055]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer executing commonly run program to perform the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-3 and 5-16 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2 and 5-17 recite the same abstract idea recited in claim 1.
Claims 2, 5-6, 9, and 13-16 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to either specific types of data, describing different data that can be outputted by the analysis, or the source of the data. 
Claim 3 recites additional limitations regarding a mechanism used in the model. However, the claim does not recite the attention mechanism being used in the claimed invention. Because the claim does not recite the particular mechanism being used to generate the prediction, it does not impose meaningful limitations on the claim. Limitations that do not impose meaningful limitations on the claim are considered insignificant extra-solution activities (MPEP 2106.05(g)).
Claims 7-8 recite additional limitations describing necessary data outputting by describing the destination for the data outputting, either to a clinician for review, or to an electronic health record database.
Claims 10-12 recite additional limitations describing additional iterations of the abstract idea by claiming the predictions should be repeated over specific periods of time. This is just repeated performance of the abstract idea, and additional elements that are also judicial exceptions are not sufficient to integrate the application into a practical application (MPEP 2106.04.I.2, “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application.”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shickel (Benjamin Shickel, Tyler J. Loftus, LasithAdhikari, Tezcan Ozrazgat-Baslanti, Azra Bihorac & Parisa Rashidi, “DeepSOFA: A Continuous Acuity Score for Critically Ill Patients using Clinically Interpretable Deep Learning” Scientific Reports listed as “Published online: 12 February 2019” available at http://www.nature.com/articles/s41598-019-38491-0.pdf) and the information included in the supplemental information referenced in the Shickel publication (the supplemental information is available at http://static-content.springer.com/esm/art%3A10.1038%2Fs41598-019-38491-0/MediaObjects/41598_2019_38491_MOESM1_ESM.pdf).

Note Regarding the Use of the Reference as Prior Art

The authors of the publication dated February 12, 2019, includes at least one individual not named as an inventor of the invention (Lasith Adhikari). Therefore, the publication is not from the same inventive entity. Because the listed authors of the publication names an author that is not one of the named inventors for this application, the publication is not subject to one of the exceptions listed in 35 USC 102(b), unless there is some showing that the publication is subject to any of the exceptions in accordance with 37 CFR 1.130. 
Because this printed publication is the “best available” reference (MPEP 2120), an anticipation rejection has been made based on this publication. However, in the interests of compact prosecution, additional rejections have been provided that do not rely on the printed publication.

Claim 1
Regarding claim 1, Shickel discloses
A method for providing a patient prediction, the method comprising:
Pg. 2, “The availability of temporal trends and high-fidelity physiologic measurements in the ICU offers the opportunity to apply computational approaches beyond existing conventional models. Our primary aim was to develop an acuity score framework that encompasses the full scope of a patient’s physiologic measurements over time to generate dynamic in-hospital mortality predictions.”
See also 
Responsive to receiving an indication of initiation of a medical event for a patient, initiating a deep learning model for the patient
Pg. 7, “This was a retrospective study. To predict in-hospital mortality, we made predictions every hour starting when a subject first entered the ICU, with the first mortality predictions generated one hour after ICU admission and ending at the time of ICU discharge or death.”
Wherein the deep learning model (a) comprises a modified recurrent neural network (RNN) with gated recurrent units (GRUs) 
Pg. 8, “For predicting in-hospital mortality, we used a modification of a recurrent neural network (RNN) with gated recurrent units (GRU), a deep learning model ideal for working with sequentially ordered temporal data.” 
(b) is executed by an assessment computing entity
Pg. 2, “The availability of temporal trends and high-fidelity physiologic measurements in the ICU offers the opportunity to apply computational approaches beyond existing conventional models. Our primary aim was to develop an acuity score framework that encompasses the full scope of a patient’s physiologic measurements over time to generate dynamic in-hospital mortality predictions.”
By stating that the system is using “computational approaches”, the publication is making implicit reference to the use of executing the method using a computing entity.
 (c) has been trained using machine learning, and 
Pg. 10, “Using each of UFHealth and MIMIC as primary cohorts, we performed several internal and externally-validated experiments and baseline comparisons. For each cohort, internal validation experiments consisted of 
(d) is configured to generate a prediction for the patient comprising at least one of an acuity score or a mortality prediction
Pg. 1, “We propose a novel acuity score framework (DeepSOFA) that leverages temporal measurements and interpretable deep learning models to assess illness severity at any point during an ICU stay”
Pg. 4, “Translating our mortality prediction task into a real-time continuous acuity score is possible by examining the predicted probability of death at each hour of a patient’s ICU stay (Fig. 4, Supplementary Fig. S4).”
Responsive to identifying a prediction trigger, automatically updating, by the assessment computing entity, the deep learning model for the patient based at least in part on medical data (a) corresponding to the patient and (b) captured by the medical event as part of one or more time series of medical data
Pg. 5, “Because DeepSOFA may be automated, it is well suited to capitalize on the emerging availability of streaming EHR data. In this regard, deep models may augment clinical decision-making by serving as an early warning system to identify patients in need of therapeutic interventions and by informing the shared decision-making processes among patients, providers, and families regarding goals of care and resource utilization by instantaneously assessing large volumes of data over time, a task which is difficult and time-consuming for clinicians.” 
Pg. 4, “In addition to using all 14 variables in our primary DeepSOFA model, we also assessed the accuracy of six separate DeepSOFA models using only individual subsets of variables defined in each of the SOFA organ systems (Fig. 1C,D). The individual DeepSOFA component systems most predictive of mortality were central nervous system (Glasgow Coma Scale (GCS) score), respiratory (partial pressure of arterial oxygen, fraction of inspired oxygen, and mechanical ventilation status), and cardiovascular (mean arterial pressure and vasopressor administration), all relying on more frequent time series (GCS assessed every three hours, oxygen saturation and mean arterial blood pressure assessed every minute and averaged per hour).”
Automatically generating, by the assessment computing entity, the prediction using the updated model
Pg. 4, “Because DeepSOFA may be automated, it is well suited to capitalize on the emerging availability of streaming EHR data. In this regard, deep models may augment clinical decision-making by serving as an early warning system to identify patients in need of therapeutic interventions and by informing the shared decision-making processes among patients, providers, and families regarding goals of care and resource utilization by instantaneously assessing large volumes of data over time, a task which is difficult and time-consuming for clinicians.”
Automatically providing, by the assessment computing entity , at least a portion of the prediction such that the at least a portion of the prediction may be used to update an electronic health record corresponding to the patient and/or provided to a clinician for review
Pg. 6, “DeepSOFA may be applied to individual patients, exhibiting consistent and proportionate responses to clinical events, with visual representation of 

Claims 2-20
	With respect to claims 2-20, the Shickel reference and the supplemental information disclose an invention that is considered to be the same invention as the invention disclosed in the current specification and claimed in the present claims. The Shickel publication and the supplemental information include descriptions of an invention of the same name (DeepSOFA) that is described using some of the same language, and provides some of the same figures to provide visual descriptions of the invention and the results. For that reason, the information in the Shickel reference is also considered to anticipate all of the dependent claims (2-17), the other independent claims (claims 18 and 20), and the dependent claims of the other independent claims (claim 19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossin (US PG Pub. 2019/0034591) in view of Liu (US PG Pub. 2018/0158552).

Claim 1
	Regarding claim 1, Mossin teaches
A method for providing a patient prediction, the method comprising:
Par. [0010], “Thirdly, the system includes an electronic device for use by a healthcare provider treating the patient, e.g., a computer terminal or workstation, tablet, smartphone or other type of computing device having a screen display, which is configured with a client-facing interface displaying the predicted one or more future clinical events and the pertinent past 
Responsive to receiving an indication of initiation of a medical event for a patient, initiating a deep learning model for the patient
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time.”
This shows the ability to initiate the predictive model responsive to receiving an indication of new data.
Par. [0091], “The outcomes of five prediction tasks are defined below. For every prediction we use all information available in the EHR (except for the claims database) up to the time at which the prediction is made: at hospital admission, after 24 hours or discharge.”
Par. [0093], “For the MIMIC dataset, the time points were relative to ICU admission. As the claims data had only day-level attribution, predictions made on the day of admission included claims filed on the same calendar date as admission.”
Par. [0091] and [0093] explicitly describe initiating the model based on receiving an indication of a hospital admission or an ICU admission (see specification, par. [0004], which lists ICU admission as one of the possible “medical events”).
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order. The models predict one or more future clinical events and summarize pertinent past medical events related to the predicted one or 
Wherein the deep learning model (a) comprises a recurrent neural network (RNN) 
Par. [0089], “In our preferred embodiment, we use three different models: a Long-Short-Term Memory (LSTM) model 28, which is a weighted recurrent neural network model, a time aware Feed-Forward Model (FFM) 30 (also referred to herein as a Feedforward Model with Time-Aware Attention), and an embedded boosted time-series model 32, also referred to herein as a Feed-Forward Model with boosted, time-aware stumps.”
(b) is executed by an assessment computing entity
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
(c) has been trained using machine learning, and 
Par. [0064], “This disclosure describes a new method of configuring EHR data for use in training of predictive models. The models use all data recorded about patients, including clinical notes, variables in the raw unharmonized formats or terminologies, and preserve the temporal ordering of data collection. We further applied an aspect of deep learning to generate and train models to make clinical predictions from the EHR data.”
Par. [0109], “Each model 28, 30 and 32 was trained on each dataset in the cohort separately. For predictions, in most some instances we took the average of the predictions from each model to come up with the final 
(d) is configured to generate a prediction for the patient comprising at least one of an acuity score or a mortality prediction
Par. [0090], “There are a variety of prediction tasks that can be performed by these models; several of which are described in some detail here and in Appendix A of our prior U.S '112 provisional application. These include prolonged length-of-stay, unplanned hospital readmissions, unplanned transfer to ICU, inpatient mortality, primary diagnosis code and a complete set of billing diagnoses codes at discharge. These predictions are made without selection or engineering of predictor variables per task.”
Par. [0151], “Predicting a wide variety of life-threatening events such as intubation, ventilation, changes in acuity of care (e.g. ICU transfers), organ support, transplants etc., for the purpose of monitoring and alerting to such events.”
Responsive to identifying a prediction trigger, automatically updating, by the assessment computing entity, the deep learning model for the patient based at least in part on medical data (a) corresponding to the patient and (b) captured by the medical event as part of one or more time series of medical data
Par. [0112], “All models learn embedding vectors to represent each token (e.g., atomic element of an EHR). A token, for example, could be a word in a note, the name of a medication, or a discretized value of a particular lab test. The embeddings were randomly initialized, and the model training updated the embeddings to improve predictive performance.”
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time. On all tasks, the models use hundreds of thousands of patient attributes to make substantial gains in performance on all tasks. Interestingly, our models extract discriminative performance from claims data nearly comparable to those on EHR data; indeed, on predicting unplanned readmissions, performance on claims exceeds performance on EHR data, likely due to a complete view on readmissions at other hospitals.”
Automatically generating, by the assessment computing entity, the prediction using the updated deep learning model
Par. [0087], “The models predict one or more future clinical events and summarize pertinent past medical events related to the predicted one or more future clinical events on an input electronic health record 38 of a patient 36.”
Par. [0088], “While in theory one could just use a single trained model, in order to avoid overfitting and provide high accuracy in predicting future clinical events we have found it advantageous to use three different models, each of which are trained on data sets making up the aggregated electronic health records separately. At least one of the deep learning models contains attention mechanisms indicating how much attention (or equivalently, how significant) the model gave to “tokens” (i.e., atomic elements in the electronic health record such as individual words in a note, medications, lab results, etc.) to predict the one or more future clinical events and the related pertinent past medical events related to the predicted one or more future clinical events.”
Automatically providing, by the assessment computing entity , at least a portion of the prediction such that the at least a portion of the prediction may be used to update an electronic health record corresponding to the patient and/or provided to a clinician for review
Par. [0016], “In still one further configuration, the display can further include inferred information from the patient electronic health record (e.g., a tentative diagnosis inferred from past medical events) and a timeline or plot of risk or probability of certain clinical events occurring in the future, such as death or transfer to the ICU.”
Par. [0188], “FIG. 19 shows what happens when the user selects the “key inferred” problem of cardiomyopathy, and the display shows a summary of the key problem “cardiomyopathy”, in the form of a time line 506, medications 502 and associated notes or excerpts thereof in field 504. The notes or excerpts in the field 504 and 404 again use highlighting (bold, font size etc.) to indicate the results of the attention mechanism in the model to again show the physician the elements of the EHR that were most significant in generating the prediction.”
However, Mossin does not teach
The deep learning model comprising a modified recurrent neural network (RNN) with gated recurrent units (GRUs)
Liu teaches
The deep learning model comprising a modified recurrent neural network (RNN) with gated recurrent units (GRUs)
The Abstract of Liu describes the system being used to receive input of health data and make predictions for the patient based on the patient health data.
Par. [0017], “FIGS. 7A and 7B are block diagrams illustrating an exemplary recurrent neural network (RNN) with a gated recurrent unit (GRU) according to an embodiment of the present invention”
Par. [0031], “In some embodiments, the deep learning processor 106 may create the neural network 104 (or deep learning model), such as a multilayer feedforward network, a recurrent neural network, a stacked autoencoder network, a long short-term memory network, or any combination thereof.”
Par. [0070], “A Recurrent neural network (RNN) model, such as Long Short-Term Memory (LSTM) and Gated Recurrent Unit (GRU), may also or instead be used as a neural network as described herein, and have been shown to be successful at handling complex sequence inputs and capturing long term dependencies.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system of Mossin and Liu by substituting the recurrent neural network with a recurrent neural network (RNN) with gated recurrent units (GRU), as taught by Liu, because the use of a RNN with GRU because RNN with GRU “have been shown to be successful at handling complex sequence inputs and capturing long term dependencies.” (Liu, par. [0070]).

Claim 3
	Regarding claim 3, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
The deep learning model comprising a self-attention mechanism
Par. [0143], “Fourth, we demonstrate an attention mechanism that enables a granular visualization of data used by the model to make a particular prediction for a patient (see FIG. 4-6 and the following discussion of the 

Claim 4
	Regarding claim 4, the combination of Mossin and Liu teaches all the limitations of claim 3. Mossin further teaches
The self-attention mechanism determining a weight for each time step of the one or more time series that indicates the time steps influence on the prediction
Par. [0013], “In one aspect, one or more of the deep learning models contain “attention mechanisms” (a technique known in the field of deep learning and described in detail below, also sometimes referred to as “attribution mechanisms”) which, when invoked, indicate how much attention or equivalently “weight” the one or more models gave to particular “tokens” corresponding to atomic elements (individual words in a note, lab measurements, medications, etc.) in the electronic health record in order to arrive at the prediction of the one or more future clinical events and pertinent past medical events. ”
Par. [0127], “FIG. 5 is an illustration of another form of display of data in an EHR showing results of attention mechanism in the deep learning models in the form of excerpts of notes with degrees of emphasis (size, boldness, etc.) 

Claim 5
	Regarding claim 5, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
The prediction comprising at least one self-attention parameter and/or distribution
Par. [0013], “In one aspect, one or more of the deep learning models contain “attention mechanisms” (a technique known in the field of deep learning and described in detail below, also sometimes referred to as “attribution mechanisms”) which, when invoked, indicate how much attention or equivalently “weight” the one or more models gave to particular “tokens” corresponding to atomic elements (individual words in a note, lab measurements, medications, etc.) in the electronic health record in order to arrive at the prediction of the one or more future clinical events and pertinent past medical events. The provider-facing interface preferably includes a display of the results of the attention mechanism, such as by providing degrees of highlighting or emphasis on elements in the health record (i.e., past medical events) associated with a particular prediction, especially those that scored high from the attention mechanism.”
Par. [0042], “the predictive model uses an attention mechanism to indicate how much attention the predictive model gave to elements in the input 
Par. [0157], “FIG. 8A also shows other aspects of interest, including a tool bar 108 which allows the physician to select a graphical display of different probabilities (or risks) in the timeline area 105 of the display 102, on a Y axis scale of 0-100. In this instance, the physician has toggled to the “on” position the risks/probabilities of death, discharge, and ICU transfer. Line 110 plots the probability of discharge from the hospital.”

Claim 6
	Regarding claim 6, the combination of Mossin and Liu teaches all the limitations of claim 5. Mossin further teaches
The at least one self-attention parameter and/or distribution being flagged as to whether or not the self-attention parameter and/or distribution represents a therapeutic target
Par. [0054], “The display helps the provider understand the patient now—by alerting them to key medical problems (medical events related to the prediction), dig into conditions or other data that he or she might need to look at to make a decision regarding patient care, including notes with results of attention mechanism of the models, and to not let them miss critical information.”
Par. [0158], “When the Alert icon 104 is selected, the interface 100 changes to the display shown in FIG. 8B. Basically, this version of the interface helps the physician to understand the patient now, including the predictions that are made and relevant prior medical events. The physician is thinking: “What are 

Claim 7
	Regarding claim 7, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
The at least a portion of the prediction being provided such that the at least a portion of the prediction is received by a user computing entity configured to provide the at least a portion of the prediction to the clinician for review
Par. [0016], “In still one further configuration, the display can further include inferred information from the patient electronic health record (e.g., a tentative diagnosis inferred from past medical events) and a timeline or plot of risk or probability of certain clinical events occurring in the future, such as death or transfer to the ICU.”
Par. [0155], “Once the predictive models 28, 30 and 32 have been developed, tested and validated as described above, they can then be used to make predictions on an input EHR from a patient as shown in FIG. 1 to improve patient care. In this section of the document we will describe how these predictions, along with identification of pertinent past medical events (test results, diagnoses, notes, medications, etc.) in the EHR can be presented to a healthcare provider. In essence, the computer 26 of FIG. 1 generates data from an input health record as to predictions and relevant past medical events using the model(s) 28, 30, and or 32 and provides that data to the electronic device 40 for rendering on the interface.”
Par. [0156]-[0158] describes providing the predictions to a clinician through the interface of a computing device.

Claim 8
	Regarding claim 8, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
The at least a portion of the prediction being provided such that the at least a portion of the prediction is received by a records computing entity configured to update an electronic health record corresponding to the patient based at least in part on the at least a portion of the prediction
Par. [0128]-[0129] describes the system’s ability to infer diagnoses based on the patient data and use the inferred diagnoses as part of the patient medical information used to 
Par. [0158], “These needs are met by the display of FIG. 8B. In particular, in region 130 there is displayed of a problem list associated with the alerts: the chief complaint for the current admission (abdominal pain), key prior hospital admissions (alcohol withdrawal, atrial fibrillation), key inferred diagnosis (i.e., a diagnosis inferred by the models 28, 30, 32) based on the EHR in real time, and other key medical conditions of the patient (prediabetes, hypertension, and tinea cruris).”
Par. [0196], “The models predict that Ms. Choi is at risk for ED visit/hospitalization in the next 14 days. The alert is presented on the display of FIG. 9. That team has expertise to manage these high-risk situations. The display would show a timeline (including recent hospitalizations), such as shown in FIG. 18, field 406, it would show inferred problems: CHF, AKI, AFib, prediabetes, hypertension in the field 130 of FIG. 8B, and would include in the field 150 (FIG. 8B) excerpts of notes:”
Par. [0054], “FIG. 8B is an illustration of the interface of FIG. 8A after the provider has selected the patient having the alert. The display helps the provider understand the patient now—by alerting them to key medical problems (medical events related to the prediction), dig into conditions or other data that he or she might need to look at to make a decision regarding patient care, including notes with results of attention mechanism of the models, and to not let them miss critical information.”
By having the system record the “key problems” identified by the system that can later be reviewed and analyzed by the provider, the system is updating the patient EHR with at least a portion of the prediction.

Claim 10
	Regarding claim 10, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
The deep learning model being configured to provide a prediction periodically
Par. [0152], “Predicting physiological deterioration on e.g. a daily basis, or before ordering lab tests, or before e.g., administering glucose (for the purpose of preventing e.g. hyper/hypoglycemia).”

Claim 13
	Regarding claim 13, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
The patient interaction being at least one of an intensive care unit (ICU) stay, a medical procedure, or a surgical procedure
Par. [0093], “For the MIMIC dataset, the time points were relative to ICU admission. As the claims data had only day-level attribution, predictions made on the day of admission included claims filed on the same calendar date as admission.”
Par. [0127], “FIG. 4 is an illustration of one form of display 64 of data in an EHR showing results of attention mechanism in the deep learning models in a patient timeline or series of events including medications, encounters, procedures, notes, orders, etc. In this particular example each circle indicates 
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time.”

Claim 14
	Regarding claim 14, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
Receiving medical data provided via user interaction with one or more user computing entities and/or data collection via one or more sensors
Par. [0043], “In one embodiment the pertinent past medical events include notes (e.g. text input from a physician or nurse) or excerpts thereof.”

Claim 15
	Regarding claim 15, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
Receiving medical data from a patient electronic health record (EHR)
Par. [0035], “In yet another aspect, there is disclosed an electronic device (e.g., workstation, tablet computer or smartphone) having a healthcare provider facing interface displaying in substantial real time a display of a prediction of one or more future clinical events for at least one patient. The display further is configured to display elements (past medical events) from an electronic health record which correspond to application of an attention mechanism on a predictive model operating on the electronic health record which are related to the prediction.”
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order. The models predict one or more future clinical events and summarize pertinent past medical events related to the predicted one or more future clinical events on an input electronic health record 38 of a patient 36. The input EHR is formatted in the same standardized data structure format and ordered into a chronological order, either natively or after conversion by the converter 18 if necessary.”
Par. [0091], “The outcomes of five prediction tasks are defined below. For every prediction we use all information available in the EHR (except for the claims database) up to the time at which the prediction is made: at hospital admission, after 24 hours or discharge.”

Claim 16
	Regarding claim 16, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches
The at least one of the acuity score or the mortality prediction is a real-time acuity score or mortality prediction for the patient
Par. [0035], “In yet another aspect, there is disclosed an electronic device (e.g., workstation, tablet computer or smartphone) having a healthcare provider facing interface displaying in substantial real time a display of a prediction of one or more future clinical events for at least one patient. The display further is configured to display elements (past medical events) from an electronic health record which correspond to application of an attention 

Claim 17
	Regarding claim 17, the combination of Mossin and Liu teaches all the limitations of claim 1. However, Mossin does not teach
The deep learning model comprising a static module for receiving and processing background information corresponding to the patient and a time series module for receiving and processing the medical data corresponding to the patient
Liu teaches
The deep learning model comprising a static module for receiving and processing background information corresponding to the patient and a time series module for receiving and processing the medical data corresponding to the patient
Par. [0072], “A combination of DNN and GRU may also be used as a neural network as described herein. One limitation of GRU is that it only aims to model temporal data, while usually both static and temporal features are available in EHR data from health clinics, such as intensive care units (ICUs). Therefore, a combination model of feed-forward network (DNN) and GRU may be advantageous in such settings.”
Par. [0073], “A combined DNN and GRU model is shown in FIG. 8. As shown in the combination model, one DNN model 800 is used to take static input features, and one GRU model 802 is used to take temporal input features. A shared layer 804 may be added on top, which takes the features from both GRU and DNN to make a prediction, and all of the parts may be trained jointly.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin and Liu the ability to have a deep learning model with a static module for receiving and processing patient background information and a time series module for receiving and processing the patient temporal data, as taught by Liu, because GRU models are only able to process temporal data, so another model would be required to process static patient information in order for the system to be able to process all of the available patient data (see Liu, par. [0070]-[0073]). 

Claim 18
	Claim 18 is an apparatus claim that recites an apparatus comprising computer components that are configured to perform functions that are the same or substantially similar to the method of claim 1. Mossin teaches the following limitations not addressed by the rejection of claim 1:
An apparatus comprising: at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least perform the steps of the method of claim 1
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 
Par. [0068], “Secondly, the system includes a computer 26 (the term is intended to refer to a single computer or a system of computers or processing units sharing a processing task, together with ancillary memory) executing one or more deep learning models (28, 30, 32, described below) trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
A communications interface configured for communicating via at least one network, and 
Par. [00200], “In other situations it may be centrally located and receive EHRs and transmit predicted future clinical events and related prior medical events over wide area computer networks and service a multitude of unrelated healthcare institutions in a fee for service, subscription, standalone product, or other business model. In all situations appropriate data security and HIPPA compliance procedures are in place.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 19
	Claim 19 is an apparatus claim dependent from claim 18 that recites additional limitations that are the same or substantially similar to the additional limitations of claim 17. Please refer to the rejections of claims 18 and 17. 

Claim 20
	Claim 20 is a computer program product claim that recites a computer program product comprising at least one non-transitory computer-readable storage medium having computer-
A computer program product comprising at least one non-transitory computer-readable storage medium having comp-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to perform the steps of the method of claim 1
Par. [0087], “As shown in FIG. 1, our system includes a computer 28 (or equivalently set of computers or processors and ancillary memory) executing deep learning models 28, 30 and 32 trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
Par. [0068], “Secondly, the system includes a computer 26 (the term is intended to refer to a single computer or a system of computers or processing units sharing a processing task, together with ancillary memory) executing one or more deep learning models (28, 30, 32, described below) trained on the aggregated health records 22 converted into the single standardized data structure format and in the chronological order.”
Please refer to the rejection of claim 1 for additional limitations.

Claim(s) 2, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mossin and Liu, in further view of Winslow (US PG Pub. 2020/0176115).

Claim 2
	Regarding claim 2, the combination of Mossin and Liu teaches all the limitations of claim 1. However, Mossin does not teach
The acuity score being a sequential organ failure assessment (SOFA) score
Winslow teaches
The acuity score being a sequential organ failure assessment (SOFA) score
Par. [0035], “Based on the relative magnitude of the GLM-weights for each (normalized) feature, elevated lactate, a low-Glasgow Coma Score (GCS), and elevated cardiovascular Sequential Organ Failure Assessment (SOFA) score, and partial pressure of oxygen in blood (PaO.sub.2) are the four most important indicators that a sepsis patient is at risk of entering septic shock.”
Par. [0047], “In order to determine sepsis and septic-shock onset times, the Sepsis-3 criteria were applied to the EHR data extracted from the MIMIC-II database. A patient is considered to be in sepsis if they have suspected infection, as determined by their ICD-9 codes, and a sequential organ failure assessment (SOFA) score of 2 or higher. SOFA score is evaluated each time a new clinical measurement involved in calculating the score is available.”
This shows not only the use of a SOFA score, but calculating a new SOFA score each time new clinical data used in calculating the score is available.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin and Liu the ability to use a sequential organ failure assessment (SOFA) score as an acuity score, because a SOFA score is a measurement that is valuable in identifying a patient’s condition or predicting a patient’s risk of a condition (see Winslow, par. [0035], [0047]).

Claim 9
	Regarding claim 9, the combination of Mossin and Liu teaches all the limitations of claim 1. Mossin further teaches 
The concept that some systems used fixed points in time to identify data and make new predictions
Par. [0141], “Third, our modeling techniques successfully update predictions as new data becomes available as opposed to using a fixed point in time.”
Par. [0152], “Predicting physiological deterioration on e.g. a daily basis, or before ordering lab tests, or before e.g., administering glucose (for the purpose of preventing e.g. hyper/hypoglycemia).”
A patient’s risk for some conditions increasing based on the passage of predetermined intervals of time
Par. [0170], “The sepsis alert reminded her of the clinical rule that for every hour antibiotics are delayed for sepsis, mortality goes up by 7.5%. She wants to see the patient but may not be able to examine him for another 30 minutes, which would make the delay of antibiotics likely more than 1 hour. ”
However, Mossin does not explicitly teach
The prediction trigger being the determination that a period of time corresponding to a periodicity with which predictions are to be provided has passed
Winslow teaches
The prediction trigger being the determination that a period of time corresponding to a periodicity with which predictions are to be provided has passed
Par. [0004], “Timely administration of antibiotics for septic patients has been shown to be life-saving. Moreover, the Surviving Sepsis Campaign recommends treatment protocols, known as sepsis bundles that are to be executed within specific time windows to treat patients with sepsis and septic shock. Several studies have demonstrated that when sepsis bundles are implemented as soon as possible following diagnosis, mortality of septic shock is reduced substantially.”
Par. [0007], “The foregoing needs are met, to a great extent, by the present invention which provides a method for predicting septic shock in a patient including acquiring data for the patient, wherein the data comprises physiological time-series (PTS) data and electronic health record (EHR) data. The method includes determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM). The method also includes treating the risk score as the observable output of a hidden Markov model (HMM), using the HMM to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin and Liu the ability to have a prediction trigger be a determination that a period of time corresponding to a periodicity with which predictions are to be provided has passed, as taught by Winslow, because, for some life-threatening conditions, treatment should be provided within a specific time window after onset (Winslow, par. [0004]), and triggering predictions at predetermined intervals helps to ensure that a patient diagnosed with such a condition can be provided timely treatment and have their risk of mortality reduced (Winslow, par. [0004], [0007]).

Claim 11
	Regarding claim 11, the combination of Mossin, and Liu teaches all the limitations of claim 10. Mossin further teaches
The deep learning model providing predictions
Abstract, “A computer (or computer system) executes one or more deep learning models trained on the aggregated health records to predict one or more future clinical events and summarize pertinent past medical events related to the predicted events on an input electronic health record of a patient having the standardized data structure format and ordered into a chronological order. An electronic device configured with a healthcare provider-facing interface displays the predicted one or more future clinical events and the pertinent past medical events of the patient.”
A patient’s risk for some conditions increasing based on the passage of predetermined intervals of time, specifically with one hour being a valuable time period for providing treatment
Par. [0170], “The sepsis alert reminded her of the clinical rule that for every hour antibiotics are delayed for sepsis, mortality goes up by 7.5%. She wants to see the patient but may not be able to examine him for another 30 minutes, which would make the delay of antibiotics likely more than 1 hour. ”
However, Mossin does not teach
The predictive model being configured to provide a prediction every hour
Winslow teaches
The predictive model being configured to provide a prediction every hour
Par. [0007], “The foregoing needs are met, to a great extent, by the present invention which provides a method for predicting septic shock in a patient 
Par. [0026], “The k features include physiological time-series data measured from the patient at one-minute intervals, as well as variables from the EHR that are typically updated at much longer intervals. This enables the risk score to be updated at one-minute intervals.”
One hour is one interval of 60 minutes. If the risk score is updated each minute, a new risk prediction will be provided every hour.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin and Liu the ability to provide predictions every hour, as taught by Winslow, because, for some life-threatening conditions, such as sepsis, the patient’s mortality risk goes up for every hour that the patient is not provided treatment. Generating predictions every hour helps to minimize the patient’s mortality risk by alerting healthcare providers that a patient requires treatment in a timely manner (See Winslow, par. [0004], [0007]).

Claim 12
	Regarding claim 12, the combination of Mossin and Liu teaches all the limitations of claim 10. However, Mossin does not teach
The deep learning model being configured to provide a prediction every minute
Winslow teaches
The deep learning model being configured to provide a prediction every minute
Par. [0026], “The k features include physiological time-series data measured from the patient at one-minute intervals, as well as variables from the EHR that are typically updated at much longer intervals. This enables the risk score to be updated at one-minute intervals.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mossin and Liu the ability to provide predictions every minute, as taught by Winslow, because, for some life-threatening conditions, such as sepsis, the patient’s mortality risk can go up if the patient is not quickly provided treatment. Generating predictions every minute helps to minimize the patient’s mortality risk by alerting healthcare providers that a patient requires treatment in a timely manner (See Winslow, par. [0004], [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686